EXHIBIT FIRST SUPPLEMENTAL INDENTURE FIRST SUPPLEMENTAL INDENTURE, dated as of February 6, 2008 (this "Supplemental Indenture"), by and among Hines Nurseries, Inc., a California corporation (the "Company"), having its principal offices at 12621 Jeffrey Road, Irvine, California, Hines Horticulture, Inc., a Delaware corporation (the "Parent"), and The Bank of New York Trust Company, N.A., a national banking association organized under the laws of the United States of America, as successor trustee (the "Trustee"). RECITALS: WHEREAS, the Company executed and delivered its Indenture, dated as of September 30, 2003, (the "Indenture"), to the Trustee, pursuant to which the Company has $175 million aggregate principal amount of 10.25% Senior Notes due 2011 (the "Notes") outstanding.Capitalized terms used herein without definition shall have the meanings assigned to them in the Indenture; WHEREAS, Section 9.02 of the Indenture provides that the Company and the Trustee may, with certain exceptions, amend the Indenture and the Notes with the consent of the Holders of not less than a majority in principal amount of the outstanding Notes affected by such amendment; WHEREAS, the Company has distributed a Consent Solicitation Statement, dated as of January 28, 2008 (the "Solicitation
